                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                       CHARLESTON DIVISION

IN RE: C.R. BARD, INC.
PELVIC REPAIR SYSTEM
PRODUCTS LIABILITY LITIGATION                                     MDL No. 2187

-------------------------------------------------
THIS DOCUMENT RELATES TO

Maryann Crooks v. C.R. Bard, Inc., et al.                         2:13-cv-029825

                            MEMORANDUM OPINION AND ORDER

         Pending are (1) Defendant’s Motion to Dismiss, filed by Sofradim Production

SAS (“Sofradim”) on March 30, 2018 [ECF No. 17]; and (2) Defendant C.R. Bard, Inc.’s

Notice of Joinder in Defendants Sofradim Production SAS’s Motion to Dismiss, filed

July 17, 2019 [ECF No. 21]. Defendant asserts in the first Motion [ECF No. 17], joined

by C. R. Bard, Inc. (“Bard”) [ECF No. 21], that plaintiff’s case should be dismissed

with prejudice for failure to comply with court orders, including the failure to timely

provide the defendants with required pretrial discovery in violation of Pretrial Order

Numbers 27, 28 and 275. Plaintiff, who is pro se, has not responded. It appears from

the docket that the plaintiff’s address is not current.

         On July 10, 2019, the court entered a Show Cause Order directing plaintiff to

show cause on or before July 24, 2019, why Sofradim should not be dismissed. [ECF

No. 20]. The court sent a copy of this order to plaintiff at her last known address and

posted it on the court’s website. Plaintiff did not show cause or otherwise respond.

         The court finds, pursuant to Rules 16 and 37 of the Federal Rules of Civil

Procedure and after weighing the factors identified in Wilson v. Volkswagen of Am.,
Inc., 561 F.2d 494, 503-06 (4th Cir. 1977), that this case should be dismissed without

prejudice for plaintiff’s failure to respond to the show cause order and otherwise

comply with discovery deadlines in compliance with the court’s previous pretrial and

other orders.

      Therefore, the court ORDERS that the motion to dismiss [ECF No. 17] is

GRANTED in part to the extent Sofradim, joined by Bard, seeks dismissal and

DENIED in part insofar as defendants seek dismissal with prejudice. The court

ORDERS that TSL and Bard are dismissed without prejudice. No other defendants

remain and the case is stricken from the docket and closed.

      The court DIRECTS the Clerk to send a copy of this order to counsel of record

and plaintiff at her last known address.

                                       ENTER:       August 8, 2019
